Citation Nr: 0914259	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  08-01 619	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
hypertension.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from January 2003 to January 
2007.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received at the RO in January 2008, the Veteran requested a 
hearing before the Board.  In a written statement received at 
the RO in March 2008, however, he withdrew this request and 
asked the RO to forward his case to the Board.


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to his claim.

2.  The competent medical evidence does not demonstrate 
diastolic pressure of predominantly 100 or more or systolic 
pressure of predominantly 160 or more.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.10, 4.104, Diagnostic Code 7101 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  


The Veteran's claim here arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claim, 
including service treatment records.  The Veteran does not 
now assert that there are any pertinent, outstanding medical 
records that need to be obtained in support of his claim.

The RO also endeavored to conduct medical inquiry in support 
of the Veteran's claim by affording the Veteran a VA 
examination, during which a VA examiner addressed the 
severity of the Veteran's hypertension.  The Veteran does not 
now assert that the report of this examination is inadequate 
to decide his claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 


II.  Increased Ratings

The Veteran claims entitlement to an increased evaluation for 
hypertension.  He asserts that the noncompensable evaluation 
assigned this disability does not accurately reflect the 
severity of his hypertension.  Allegedly, his blood pressure 
remains greatly elevated beyond that which is considered 
normal.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. at 509-510.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the RO has evaluated the Veteran's hypertension 
as noncompensable pursuant to Diagnostic Code 7101.  This 
diagnostic code provides that a 10 percent evaluation is 
assignable for hypertensive vascular disease (hypertension 
and isolated systolic hypertension) with diastolic pressure 
of predominantly 100 or more, or; systolic pressure of 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure of 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation is assignable for 
hypertensive vascular disease with diastolic pressure of 
predominantly 110 or more, or; systolic pressure of 
predominantly 200 or more.  A 40 percent evaluation is 
assignable for hypertensive vascular disease with diastolic 
pressure of predominantly 120 or more.  A 60 percent 
evaluation is assignable for hypertensive vascular disease 
with diastolic pressure of predominantly 130 or more.  38 
C.F.R. § 4.104, DC 7101 (2008).

Based on these criteria, the evidence establishes that the 
Veteran's hypertension disability picture does not more 
nearly approximate the criteria for a higher initial 
evaluation under Diagnostic Code 7101 during any period of 
time at issue in this appeal.  During and since discharge, 
the Veteran has not had diastolic pressure of predominantly 
100 or more or systolic pressure of predominantly 160 or 
more.

As previously indicated, the Veteran had active service from 
January 2003 to January 2007.  During this time period, 
medical professionals diagnosed benign essential hypertension 
and prescribed Lisinopril.  Such records contained numerous 
blood pressure readings.  In such readings, diastolic 
pressure reached 100 only once.  Over twenty readings 
contained diastolic pressure below 100, many of which were 
even below 80.  Regarding systolic pressure, the highest 
reading was 163.  All remaining readings were below 160, many 
of which were substantially below that number.

Following discharge, the Veteran did not seek treatment for 
hypertension.  He did, however, undergo a VA examination, 
during which an examiner noted blood pressure readings of 
132/90, 134/92, 130/90, 135/75, 139/72, 133/79 and 125/65. 

Given that the Veteran has not had diastolic pressure of 
predominantly 100 or more or systolic pressure of 
predominantly 160 or more, an initial compensable evaluation 
may not be assigned.

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded a different 
evaluation in the future should his hypertension disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the initial evaluation the RO assigned is the most 
appropriate given the medical evidence of record.

Based on the foregoing, the Board concludes that the criteria 
for a higher initial evaluation for hypertension are not met.  
In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect this disability has on 
the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41.  
The Board also considered the applicability of the benefit-
of-the-doubt doctrine; however, given that the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.    


ORDER

An initial compensable evaluation for hypertension is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


